Name: Commission Regulation (EEC) No 3000/91 of 15 October 1991 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold pursuant to Regulation (EEC) No 570/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 91 Official Journal of the European Communities No L 286/5 COMMISSION REGULATION (EEC) No 3000/91 of 15 October 1991 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold pursuant to Regulation (EEC) No 570/88 as a result, Commission Regulation (EEC) No 1609/88 of 9 June 1988 as regards the latest time of entry into storage for butter sold under Regulations (EEC) No 3143/85 and (EEC) No 570/88 Q, as last amended by Regulation (EEC) No 2737/91 (8), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2045/91 (4), and in particular Article 7a thereof, Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Q, as last amended by Regulation (EEC) No 1 157/91 (*), the butter sold must have been taken into storage before a date to be determined ; whereas this date is fixed on the basis of the development of stocks of butter and the quantities available ; Whereas this date should be fixed in order to sell the butter taken into storage before 1 August 1990 ; whereas, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 of Regulation (EEC) No 1609/88 is hereby replaced by the following : The butter referred to in Article 1 of Regulation (EEC) No 570/88 must have been taken into storage before 1 August 1990.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 150, 15. 6. 1991 , p. 19. C) OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 187, 13 . 7. 1991 , p. 1 . 0 OJ No L 55, 1 . 3 . 1988, p. 31 . (*) OJ No L 112, 4. 5. 1991 , p. 57. O OJ No L 143, 10. 6. 1988, p. 23. (8) OJ No L 262, 19. 9 . 1991 , p. 5.